                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CECILIA MANGAOANG,                                 Case No. 19-cv-03125-SVK
                                   8                   Plaintiff,
                                                                                           JUDGMENT
                                   9            v.

                                  10    SPECIAL DEFAULT SERVICES, INC., et
                                        al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Court’s December 12, 2019 order granting Defendants’ motions to dismiss

                                  14   without leave to amend and denying Plaintiff’s motion to record a lis pendens, judgment is hereby

                                  15   entered in favor of Defendants and against Plaintiff. The Clerk of Court shall close this case.

                                  16          SO ORDERED.

                                  17   Dated: December 12, 2019

                                  18
                                  19
                                                                                                    SUSAN VAN KEULEN
                                  20                                                                United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
